Title: From Thomas Jefferson to William Short, 28 March 1786
From: Jefferson, Thomas
To: Short, William



Dear Sir
London Mar. 28. 1786.

I have duly received your favor (of no date, but I suppose by the company it was in that it was about the 17th.) and thank you for the intelligence it contains, and particularly that of my daughter’s health. Colo. Humphrey’s letter came to hand at the same time. Ere this I hope he has received mine inclosing one to Mr. Jay which I sent by the first post after my arrival here. We had a cold journey to Calais, but made it in less time than we expected, having lodged at Breteuil and Montreuil. We were detained at Calais a day and a half, and then had a passage of nine hours and a half; so that on the whole we were six days getting here. I have lost a great deal of time in ceremony, returning visits &c. so that I have done and seen less than I ought, and probably this will be  the fate of the few remaining days. We have news from America as late as Feb. 3. The assembly of Virginia had risen. They have past a good many of the laws of the revisal as I see by their titles. Among these are that on descents, and on religion but with what alterations I have not heard. They have imposed a duty of 5/a ton on British vessels, instead of ⅓ paid by other nations. I do not recollect whether they had before imposed higher duties on British goods. I wish you could have an opportunity of informing Mr. Creve-coeur or the Abbé Morellet that I despair almost of having a map ready in time, as the engraving cannot be completed before the last of May. I do not know whether it will not be better for me on my return to sketch a slight one, which may be engraved in Paris in a very little time. I shall leave this place on the 5th. of April, I think without fail, and shall return by the direct road from Calais to Paris, so that I shall probably be there on the 9th. I am afraid Colo. Humphreys will have left it before that time. Be so good as to present my esteem to him affectionately, with my wishes for a favourable passage. To the Marquis fayette also my best respects and to yourself assurances of the sincere esteem with which I am Dear Sir Your friend…Servt.,

Th: Jefferson

